FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/31/2014                                                    COA No. 12-13-00043-CR
HERNANDEZ, DONALD CHRISTOPHER Tr. Ct. No. 9946-A                       PD-1160-14
On this day, the appellant's pro se motion to appoint counsel has been denied.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *




                                                                                                   a
                                                                                               •»*     ^
                                                                                                   (k^              J
                                                                                               x-t <N                   '
                                                                                               -< "jNwi                     =-'
                                                                                                 •^•r^r—                          a     O
                                                                                               t/JTO—>
                                                                                               • rnHwJS                           o O
                                                                                               P" 3L» s^                          "•-   \—
                                                                                                                  e=3
                                                                                               c       f                          >     X

                                                                                               %$]         s^_^                   19 O
                                                                                                                                  S» TI
                                                                                               ~~^Y        -""uri

                                                                                               m ]                                i/>' TJ
                                                                                               30 /                               ^     m
                                                                                               *                                  B- >